tcmemo_2005_277 united_states tax_court k m la botica pharmacy incorporated et al petitioners v commissioner of internal revenue respondent docket nos filed date larry m bakman and ronald s marks for petitioners ric d hulshoff loren b mark ronald s chun angelique m neal and daniel m whitley for respondent cases of the following petitioners are consolidated herewith khaled ahmed docket no khaled ahmed docket no and k m la botica pharmacy inc docket no memorandum findings_of_fact and opinion swift judge respondent determined deficiencies in and additions to petitioners’ respective individual and corporate federal_income_tax liabilities as follows khaled ahmed docket nos and sec sec sec sec year deficiency a f a - - dollar_figure big_number dollar_figure big_number big_number - - big_number big_number - - big_number big_number big_number - dollar_figure dollar_figure - dollar_figure big_number - k m la botica pharmacy inc docket nos and big_number - - - big_number big_number big_number - - big_number based on petitioner khaled ahmed’s ahmed and his wife’s joint federal_income_tax returns for and that were filed with respondent respondent’s notices of deficiency for those years were issued to both ahmed and to his wife ahmed and his wife’s joint federal_income_tax return for was not filed until after respondent had prepared a substitute tax_return and had issued a notice_of_deficiency for to ahmed individually all of respondent’s income and expense adjustments reflected in the above notices of deficiency relate just to ahmed’s separate business activities and respondent’s determinations of fraud do not relate to ahmed’s wife ahmed’s wife did not join ahmed in filing the instant petition for convenience we generally refer herein to the above federal_income_tax returns for through relating to ahmed and to his wife and to respondent’s notices of deficiency for through relating to ahmed and to his wife as if the tax returns were filed by and as if the notices of deficiency were issued only to ahmed after a difficult and lengthy trial and following the settlement by the parties of many issues including agreement for and as to the nominee status of various entities ahmed controlled and as to the income and expenses of those entities to be charged to ahmed individually the only issues remaining for decision in these consolidated cases relate to ahmed’s liability for and as to the civil_fraud penalty and for as to the fraudulent_failure_to_file penalty and petitioner k m la botica pharmacy inc ’s k m liability for and as to the civil_fraud penalty unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact many of the facts have been stipulated and are so found at the time the petitions were filed ahmed lived in downey california and k m’s principal_place_of_business was located in huntington park california ahmed ahmed was born in cairo egypt from cairo university ahmed received a degree in pharmaceutical science from elsayada university also located in cairo ahmed received a master’s degree in biochemistry ahmed never obtained a medical degree or a medical license in late ahmed moved from egypt to the united_states and began pharmacology studies in a doctoral program at st john’s university in new york ahmed did not complete his pharmacology studies but apparently ahmed did obtain pharmacist’s licenses in several states in ahmed moved from new york to southern california in california ahmed obtained a real_estate broker’s license and ahmed took various m b a courses ahmed also was involved in real_estate speculation and property management and he considered forming a tax preparation service as a businessman ahmed appears to understand financial legal tax and general business concepts on his resume khaled ahmed ahmed is listed as a licensed pharmacist in california illinois nevada new jersey new york and texas as discussed below during the years through ahmed formed and operated several pharmacies medical clinics and a medical laboratory in connection with his various business activities ahmed obtained licenses from the food and drug administration the drug enforcement agency and the california department of health services ahmed supervised contracts with health maintenance organizations health insurance_companies and medi-cal ahmed was familiar with the extensive federal and state regulations relating to the operation of pharmacies medical clinics and medical laboratories and with the buying and selling of pharmaceutical products in the course of his business activities ahmed hired paid and actively directed and micro-managed the work of numerous medical financial and legal professionals ahmed personally prepared and or reviewed financial statements and various legal documents relating to his business activities ahmed was involved in the preparation and execution of sale agreements and promissory notes the maintenance of books_and_records the preparation of financial statements initiating prosecuting and supervising court cases including the instant consolidated tax cases and the preparation of federal_income_tax returns medi-cal is a california program which provides health- care related financial assistance for low-income individuals formation and operation of pharmacies medical clinics and medical laboratory during the years at issue herein through corporate entities which ahmed nominally established in connection with the operation of his pharmacies medical clinics and medical laboratory included among others the following k m clinica santa maria inc clinica kholy medical group inc clinica leslie medical group inc madina inc reem management group inc macca corporation inc apex medical lab inc and apex reference lab inc hereinafter we sometimes refer to the above entities formed by ahmed as the nominee entities -- reflecting the fact that ahmed during at least and personally and solely managed and controlled essentially all significant aspects of the operations and activities of the pharmacies the medical clinics and the medical laboratory that ahmed treated the nominee entities as his alter ego and that for federal_income_tax purposes for and all income and expenses of the nominee entities are to be charged to ahmed personally in the latter half of using his health care expertise and business experience ahmed opened in the los angeles metropolitan area his first pharmacy doing business under the name of la botica pharmacy apparently in ahmed opened a second pharmacy located a few blocks from his first pharmacy initially ahmed owned and operated the pharmacies as a sole_proprietorship on date ahmed incorporated k m the other petitioner in these consolidated cases to nominally own and to operate the pharmacies ahmed was the president and sole shareholder of k m the pharmacies were located in a predominantly low-income neighborhood with a large immigrant population in connection with their purchase from ahmed’s pharmacies of prescription and over-the-counter otc drugs and other medical products most of the customers received financial assistance from medi-cal in order to be qualified to bill medi-cal an individual pharmacist first would have to apply to the state of california for a medi-cal provider number alternatively the owner of a pharmacy could secure a group provider number that would cover all pharmacists working at a particular pharmacy apparently hereinafter in these findings_of_fact use of various words connoting ownership often are used for convenience and unless the text suggests otherwise are not necessarily intended to constitute affirmative factual findings as to the true ownership of the pharmacies the clinics and the laboratory and the other_property described herein ahmed secured medi-cal group provider numbers for each of the k m pharmacies when customers would make purchases of prescription and otc drugs and other items from ahmed’s pharmacies the customers would present their medi-cal cards to the pharmacy cashiers the cashiers would use an online system to determine the validity of the customers’ medi-cal cards and whether medi-cal would approve the purchases if medi-cal approval was received the cashiers would complete the transactions with the customers the customers would make no payment to the pharmacies and k m later would be paid_by medi-cal ahmed’s pharmacies also made sales to customers of prescription drugs and of medical_supplies that were paid for by the customers with cash ahmed’s pharmacies also sold to customers various alternative medicinal items and nonmedicinal products such as tea packs herbal remedies toiletries bandages soft drinks and snacks medi-cal did not cover these products and customers generally paid the pharmacies for these products with cash sometime in early using k m corporate funds ahmed opened a medical clinic under the name of clinica santa maria the clinic was located in the same neighborhood as the pharmacies and the clinic billed medi-cal for medical services provided to low-income individuals california law prohibits individuals from owning or operating a medical clinic unless they are medical doctors and are licensed to practice medicine in california as indicated ahmed did not have a medical license to circumvent the above restriction on ownership of his medical clinic ahmed represented to the medical board_of california medical board that his clinic was owned by a partnership between one wael elkholy elkholy and ahmed’s wife both of whom were medical doctors elkholy who apparently resided in connecticut did not know of his purported ownership_interest in the clinic and he did not authorize ahmed to represent to the medical board that he had an ownership_interest in the clinic the record herein is unclear as to whether ahmed’s wife knew that ahmed had used her name in connection with the clinic or if she had authorized ahmed to do so in the early 1990s ahmed had met elkholy in new york city while each respectively was studying for the pharmacy and for see cal bus prof code secs west supp steinsmith v med bd cal app 4th in addition cal law requires shareholders officers and directors of medical clinics to be licensed physicians cal bus prof code sec west supp cal corp code sec west supp the medical boards ahmed and elkholy both had lived in the same neighborhood and both had worked in the same new york city hospital by elkholy had obtained a medical degree and a california medical license ahmed’s wife had obtained a medical degree but apparently was not licensed to practice medicine in california to increase prescriptions filled by ahmed’s pharmacies ahmed established a procedure for the medical clinic under which drug prescriptions would not be given directly to patients of the clinic rather clinic employees would deliver or would fax drug prescriptions for clinic patients directly to ahmed’s pharmacies ahmed threatened to terminate clinic employees who did not follow this procedure also ahmed established a policy for his medical clinic that each patient was to receive either an x ray a lab test or a shot and each patient was to be provided a prescription these services and prescriptions were provided to each patient of ahmed’s clinic regardless of the medical necessity and were intended to increase revenue for ahmed’s pharmacies and clinic on date ahmed caused his accountant one ahmad saghir saghir to prepare and to file articles of incorporation for clinica santa maria inc csm without elkholy’s permission or knowledge elkholy was identified as the sole officer and shareholder of csm and ahmed forged elkholy’s signature on csm’s articles of incorporation ahmed also forged elkholy’s signature and used elkholy’s name on other csm documents in order to obtain for csm a medi-cal provider number and an employee id number to obtain credit from vendors to file corporate federal_income_tax returns and to open bank accounts from the summer of through april of elkholy without being made aware of his nominal ownership_interest in csm provided certain consulting services to csm for which he received from csm payments of dollar_figure a month in september of ahmed opened another pharmacy under the k m name as a closed-door pharmacy in the same neighborhood as ahmed’s other pharmacies and as the csm medical clinic this third pharmacy did not have walk-in customers or regular business hours instead this pharmacy operated as an overflow pharmacy for the other two pharmacies whenever the other pharmacies had a backlog of prescriptions to fill ahmed would contact an on-call pharmacist who would come into the closed-door pharmacy and fill the prescriptions which the other pharmacies were not able to fill - - in ahmed opened another closed-door pharmacy under the k m name and three additional medical clinics under the csm name each in the same neighborhood as the other pharmacies and clinic one of the clinics functioned as an educational clinic and did not treat patients in the traditional sense rather in this clinic classes relating to family planning and to the prevention of sexually transmitted diseases were held for residents of the community for which classes the clinic received payment from the state of california title to the building in which one of ahmed’s pharmacies and one of his medical clinics were located was in the name of k m on approximately date ahmed forged elkholy’s signature on an amendment to the csm articles of incorporation to change the csm corporate name to clinica kholy medical group inc ck the stated reason for this name change was that another medical clinic in california already operated under the name of clinica santa maria in october of while elkholy was on a trip to california ahmed offered to sell to elkholy for dollar_figure a percent interest in the medical clinics being operated under the ck name percent of the stock of which as indicated was already in elkholy’s name at that time elkholy did not know that he was identified in california state records as the nominal owner of ck and elkholy was not aware of the name change from clinica santa maria to clinica kholy elkholy returned to connecticut without deciding whether to purchase an interest in the medical clinics in november of ahmed began negotiating for the sale of one of the medical clinics the lynwood clinic to a dr basil falahy falahy ahmed conducted the negotiations with a patricia fusilier fusilier as a representative of falahy during the negotiations ahmed represented that elkholy owned the lynwood clinic and that ahmed only acted on elkholy’s behalf later in elkholy contacted ahmed’s accountant saghir and inquired into the dollar_figure proposed price for the purchase of an interest in the medical clinics saghir suggested to elkholy that the asking price was too high and saghir informed elkholy that ahmed already was using elkholy’s name in connection with the operation and ownership of the medical clinics elkholy contacted ahmed and ahmed denied using elkholy’s name in connection with the clinics in late the california board_of pharmacy pharmacy board began an investigation of the operation of the k m pharmacies for possible violations of california law to conceal his ownership of the pharmacies from the pharmacy board ahmed transferred nominal ownership of the k m pharmacies to hussein darwish darwish one of the employees at the pharmacies on date at ahmed’s request and on ahmed’s behalf saghir prepared and filed articles of incorporation for a corporation to be named madina inc madina to which the pharmacies nominally were to be transferred darwish was identified as the sole shareholder of madina ahmed then caused saghir to prepare a series of documents reflecting among other things a purported transfer of ownership of the pharmacies from ahmed to darwish for a total stated purchase_price of dollar_figure to be reflected by a purported dollar_figure cash downpayment from darwish to ahmed and by a purported dollar_figure promissory note from darwish to ahmed notwithstanding the contents of the above documents and the purported sale of the pharmacies ahmed was the sole owner of the stock of madina and ahmed retained actual control of the pharmacies sometime in ahmed used funds from k m to open a medical laboratory using the name apex medical lab the lab was located near ahmed’s pharmacies and clinics and derived most of its business from customers and patients of ahmed’s pharmacies and clinics to avoid scrutiny by california state health care officials who were already investigating the other businesses ahmed controlled ahmed arranged for nominal ownership of the lab to be put into darwish’s name on date on ahmed’s behalf saghir prepared and filed articles of incorporation for apex medical lab inc aml darwish was identified as the sole shareholder of aml as with the incorporation of madina at ahmed’s request darwish signed various documents relating to the incorporation of aml darwish understood that ahmed was the actual owner of the lab and of aml on date falahy began managing as if he were the owner the lynwood clinic even though his pending purchase of the lynwood clinic was not complete in early after several rounds of negotiations and multiple revisions of the proposed sale agreement ahmed and falahy agreed in principle to the sale of the lynwood clinic to falahy for an estimated sales_price of between dollar_figure and dollar_figure falahy however did not sign the final sale agreement because the agreement did not reflect an original signature of elkholy the purported owner the sale apparently was agreed to with a handshake between ahmed and falahy but with no signed written_agreement the record is unclear as to the final agreed purchase_price falahy began making installment payments on the purchase of the lynwood clinic at ahmed’s request when falahy’s checks were delivered to ahmed the payee line on falahy’s installment checks was left blank and ahmed apparently would fill in the payee line on the checks with either cash his own name or with the name of his mother falahy’s first four installment checks delivered to ahmed relating to falahy’s apparent purchase of the lynwood clinic totaled dollar_figure in april of because of his conclusion that ahmed’s various pharmacies medical clinics and lab were engaging in illegal medical and business practices darwish terminated his employment and any further association with ahmed’s pharmacies clinics and lab even after darwish terminated his affiliation with ahmed in the operation of the lab ahmed continued to use darwish’s name and a stamp for darwish’s signature upon receiving from darwish complaints about the continued use of darwish’s name in connection with operation of the lab ahmed transferred nominal stock ownership of aml to his father in may of elkholy took a leave of absence from yale university school of medicine where he had been employed as an instructor and he went to california to determine whether ahmed in fact was using his name in the operation of the medical clinics as saghir claimed and to further evaluate whether it would be a wise investment to purchase an interest in the medical clinics to this end during may and june of elkholy worked as an employee in the ck medical clinics at the beginning of his employment elkholy was led to believe by ahmed that a dr jules o’laco o’laco owned the clinics the paychecks that elkholy received bore the purported signature of o’laco o’laco however did not actually sign the checks rather ahmed either forged o’laco’s signature on the checks or used a stamp for o’laco’s signature by june of it became apparent to elkholy that ahmed had used and continued to use elkholy’s name to circumvent california law relating to ownership of the medical clinics and to open bank accounts and that the clinics were becoming known to the public under the name clinica kholy elkholy then took a number of steps to stop ahmed from using his name elkholy went to the medical board in sacramento and requested cancellation of his license to practice medicine in the state of california at the end of june of elkholy contacted local authorities based on elkholy’s complaints the local sheriff temporarily removed the employees from the clinics and padlocked the doors in december of elkholy filed a lawsuit against ahmed for ahmed’s unauthorized use of his name within a week of the above closing of the clinics ahmed reopened the clinics under the nominal ownership of a dr robert leslie leslie a doctor ahmed recently had hired to work in the clinics on date ahmed formed reem management group inc reem with himself as the sole shareholder reem purportedly was to manage and to operate the medical clinics which leslie purportedly owned ahmed’s description of reem as a management company was intended to provide a basis for ahmed to represent that his personal management and control of the assets and of the operations of the medical clinics were legitimate even though nominal ownership of the clinics was held by leslie also in june of falahy who continued to make installment payments on his purchase of the lynwood clinic learned that his sublease from ck of the clinic’s office space was prohibited under the terms of the lease between ck and the lessor of the building and that ck was dollar_figure delinquent in its lease payments due on the office space elkholy then informed falahy and fusilier that he never possessed an ownership_interest in ck or in any of the medical clinics at which point falahy stopped making payments on what he had thought was his purchase of the lynwood clinic from elkholy in august of ahmed went to the lynwood clinic with a couple of individuals dressed as security guards and ordered all of the individuals who regarded themselves as working for falahy to leave the premises physically prevented them from reentering the premises to recover their personal_property and changed the outside door locks to the clinic after filing a lawsuit against ahmed falahy eventually recovered personal_property that he had left in the lynwood clinic but falahy never recovered the dollar_figure he had paid ahmed on the purchase of the clinic on date ahmed formed a new corporation named apex reference lab inc arl to succeed aml and nominally to own and operate the lab ahmed was the sole shareholder and officer of arl on date ahmed formed a corporation named clinica leslie medical group inc cl leslie was identified as the sole shareholder and president of cl ahmed then filed documents with the state of california indicating that the clinics previously owned and operated under the name of ck thereafter were to be operated under the name and ownership of clinica leslie to further obscure ahmed’s ownership of the clinics ahmed filed documents with the state of california falsely reflecting that the clinics had been sold by ck to leslie at trial leslie acknowledged that he was only a nominal owner of cl and of the clinics and that the actual owner of cl and of the clinics was ahmed individually other_property transactions during and ahmed purchased various parcels of real_property including subsidized hud properties to conceal his ownership of these properties ahmed caused title to the properties to be held either in the name of various nominee corporations or in the name of his relatives on date ahmed caused saghir to incorporate macca corporation macca on documents filed with the state of california one of ahmed’s relatives was listed as the president and sole shareholder of macca ahmed signed all of the macca incorporation documents using the relative’s name ahmed’s relative did not understand or know of the business_purpose or of the operations of macca of macca’s business address or of the location of macca’s books_and_records the relative did not sign documents on behalf of macca nor did he control macca in any way ahmed had complete control_over macca its assets and its operations sometime in ahmed caused k m to quitclaim to macca title to a building in which one of ahmed’s pharmacies and one of ahmed’s clinics were located ahmed purchased various other parcels of commercial and residential property and put title to the properties in the name of macca ahmed used funds from the various pharmacies clinics and lab that he controlled to purchase the above properties on date ahmed formed k m luxor kml as a california corporation a relative of ahmed was identified as the sole shareholder of kml ahmed then caused macca to transfer to kml without consideration some of the real properties macca nominally owned ahmed’s stated reason for incorporating kml and for transferring properties from macca to kml was that macca had taken over from arl some aspects of the ownership and operation of the medical lab and that ahmed did not want macca’s properties to be subject_to any claims against macca relating to the lab additional questionable business practices and diversion of business income in the course of operating his controlled businesses and nominee entities ahmed entered into additional questionable business practices ahmed often would deposit proceeds of one of his controlled entities or businesses into a bank account of another of his controlled entities or businesses or into one of his personal bank accounts for example medi-cal checks received in connection with services rendered at ahmed’s medical clinics often were deposited into bank accounts of k m 6for reasons not in the record k m luxor has not been treated by respondent as a nominee entity of ahmed ahmed treated himself as owner of all of the nominee entities and freely intermingled their financial and business affairs with his own and without regard to their corporate status ahmed would pay his personal expenses and expenses of entities he controlled with funds from his other controlled entities for example ahmed used checks written on k m’s bank account to pay his personal credit card bills and the mortgage and property taxes on his personal_residence also during at least and ahmed cashed checks payable to k m and diverted the check proceeds to his personal_use employees of the pharmacies the clinics and the lab were instructed by ahmed to leave in ahmed’s office at night cash sales proceeds of the pharmacies the clinics and the lab ahmed then would deposit only a portion of the cash sales proceeds into the bank accounts of his nominee entities and ahmed would divert the undeposited cash to his own personal_use ahmed engaged in churning lab managers ahmed would attract new managers to the lab by promising them above-market salaries ahmed would not pay the new managers and when they complained he would fire them at least two of the above lab managers were successful in making claims against ahmed for unpaid wages at some point because ahmed fraudulently billed medi-cal the federal health care finance administration took action against ahmed prohibiting ahmed and some of his associates and nominee entities from owning or operating a medical lab apparently ahmed and his wife were divorced in tax returns ahmed’s accountant saghir prepared ahmed’s and individual federal_income_tax returns the latter of which as indicated was filed after respondent’s notice_of_deficiency was issued to ahmed saghir also prepared the corporate federal_income_tax returns for the same years for ahmed’s nominee entities on a monthly basis saghir would collect bank statements and canceled checks relating to the nominee entities and he would use bank records to prepare a general ledger for each entity ahmed would assist saghir in classifying the receipts and the expenses and saghir would prepare the nominee entity corporate federal_income_tax returns based on the information reflected in the respective general ledger generally ahmed did not inform saghir of the cash and checks that the nominee entities received and that ahmed did not deposit into the nominee entity bank accounts as a result certain cash proceeds were reflected neither in the general ledgers of the nominee entities nor on ahmed’s or the nominee entities’ federal_income_tax returns ahmed caused saghir to miscategorize as business_expenses certain of ahmed’s personal expenses that had been paid with nominee entity funds and caused saghir to improperly categorize and record certain intercompany_transactions after preparing ahmed’s federal_income_tax returns and the corporate federal_income_tax returns for ahmed’s nominee entities saghir would present the tax returns to ahmed for review after ahmed reviewed the tax returns saghir would make any changes that ahmed requested and then deliver the final tax returns back to ahmed for signature and filing with the filing or submission of the above federal_income_tax returns for and ahmed and his nominee entities generally forwarded to respondent the tax balances reported due thereon the schedule below summarizes the dates of incorporation of ahmed’s nominee entities and the filing or submission dates for ahmed’s and for the nominee entity federal_income_tax returns for and 7the actual tax_payments for which ahmed k m and ahmed’s nominee entities are to be credited are subject_to the parties’ rule_155_computations herein taxpayer ahmed k m csm ck macca aml madina reem arl cl date incorporated - year and tax_return filing dates no tax_return filed with respondent tax_return submitted to respondent’s counsel but neither signed nor filed in the appendix hereto we set forth the separate and the aggregated total gross_income taxable_income and tax_liabilities for and for ahmed and for ahmed’s nominee entities as reported on the federal_income_tax returns filed with or submitted to respondent ahmed did not report on his and individual federal_income_tax returns or on k m’s and corporate federal tax returns the proceeds from checks made payable to k m which ahmed had in at least and cashed and used for personal purposes on k m’s corporate federal_income_tax returns for and there were deducted as medical_supplies expense personal expenses of ahmed that had been paid with k m checks on ahmed’s individual federal_income_tax returns for and and on the nominee entity corporate federal_income_tax returns for and ahmed did not report among other things the previously discussed cash sales proceeds of the nominee entities that were not deposited into the nominee entity bank accounts at trial ahmed conceded that he had received unreported cash sales of dollar_figure for and dollar_figure for respondent’s audit in october of respondent began an audit of k m for based on information set forth in informant letters and information obtained in the audit of k m for respondent’s agent expanded the scope of the k m audit to include and ahmed’s and federal_income_tax returns respondent’s agent also began reconstructing k m’s and ahmed’s income and expenses for and as their respective federal_income_tax returns for and had not yet been filed with respondent during the audits of k m and of ahmed ahmed was not forthcoming in his communications with respondent’s agent ahmed attempted to conceal assets from respondent’s agent to impede respondent’s examination and in general ahmed was uncooperative and evasive respondent’s agent sent various information_document_request forms idrs to ahmed in connection with the audit of k m for but ahmed failed to produce much of the information requested in the idrs due to ahmed’s failure to fully comply with the idrs respondent’s agent served approximately administrative summonses on k m’s suppliers banks and customers at the first meeting between respondent’s agent and ahmed ahmed falsely informed respondent’s agent that the pharmacies did not have cash sales and that all of the sales proceeds of k m were deposited into k m bank accounts when respondent’s agent confronted ahmed with evidence of cash sales ahmed changed his story and admitted that the pharmacies had cash sales ahmed told respondent’s agent that he had made personal loans to k m but when respondent’s agent asked ahmed for documentation relating to the loans ahmed told the agent that loan documentation did not exist later in december of ahmed produced purported loan documentation relating to the alleged loans ahmed denied having an ownership_interest in csm ck and cl and in the medical clinics operated under those names ahmed told respondent’s agent that during the years at issue csm ck cl and the clinics were owned by elkholy or later by leslie ahmed represented that he acted only as a manager of the clinics on behalf of elkholy and leslie ahmed denied having any connection to macca and ahmed provided inconsistent information to respondent’s agent about the sources of funds used to purchase properties held in macca’s name although ahmed controlled and had signatory authority over numerous personal bank accounts and bank accounts of the nominee entities ahmed did not cooperate in producing to respondent’s examining agent the bank records relating to the operation of the pharmacies the clinics and the lab also ahmed instructed saghir not to cooperate in turning over bank records and other records to respondent’s examining agent further ahmed failed to acknowledge all of the bank accounts that he and his nominee entities maintained or utilized ahmed prepared or caused to be prepared and provided to respondent a variety of false documents such as minutes of nonexistent corporate meetings and sham sales documents notices of deficiency after respondent’s audit of ahmed’s and individual federal_income_tax returns and of k m’s and corporate federal_income_tax returns and after the preparation by respondent of a substitute tax_return for ahmed for respondent determined the above federal_income_tax deficiencies against ahmed for and and against k m for and as indicated for and respondent determined that the nominee entities including k m constituted mere nominees of ahmed personally and respondent collapsed the nominee entities into the calculation of ahmed’s taxable_income and federal_income_tax for those years on the notice_of_deficiency mailed to ahmed for and respondent after disallowing many claimed expenses charged ahmed with all items of income and all items of expense that respondent determined were allowable relating to the nominee entities respondent determined that the civil_fraud penalty under sec_6663 was applicable to ahmed for and and to k m for and respondent also determined that the fraudulent_failure_to_file penalty under sec_6651 was applicable to ahmed for because as explained ahmed’s federal_income_tax return was not filed with respondent until after respondent’s notice_of_deficiency to ahmed for had been issued jeopardy proceeding on date ahmed cashed a dollar_figure check drawn on a k m bank account and used the proceeds to purchase a dollar_figure cashier’s check payable to himself on date for and and on date for respondent made jeopardy assessments against ahmed in the cumulative total amount of dollar_figure relating to ahmed’s federal_income_tax for the same years involved herein namely and ahmed challenged respondent’s above jeopardy assessments in the federal district_court for the central district of california in preparation for the court hearing relating to the jeopardy assessments ahmed had a document prepared by his attorney entitled declaration of ahmad saghir ahmed offered saghir dollar_figure and pressured saghir to sign the declaration although saghir felt threatened by ahmed saghir did not sign the declaration because it contained false statements on date the district_court sustained respondent’s above jeopardy assessments on the ground that ahmed appeared to be designing to place property and assets beyond the reach of the united_states stipulation as to income and expenses as to and the parties have stipulated to the income and to the allowance or disallowance of all of the expenses claimed on ahmed’s and on the nominee entity federal_income_tax returns as filed also as indicated as to and the parties have stipulated to the collapsed treatment of ahmed’s nominee entities ie that the stipulated income and the stipulated allowable expenses of the nominee entities are to be charged to ahmed for purposes of determining ahmed’s income and expenses and ahmed’s individual federal_income_tax liabilities the schedule below compares for and the gross_income the taxable_income and the tax_liabilities of ahmed and of k m as reported on the filed tax returns with the gross_income the taxable_income and the tax_liabilities of ahmed and of k m as stipulated herein ahmed’s gross_income taxable_income tax_liability k m’s gross_income taxable_income tax_liability reported stipulated reported stipulated dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number big_number the schedule below compares for and the aggregated gross_income taxable_income and tax_liabilities of ahmed and of the nominee entities as reported on the filed or submitted tax returns of ahmed and of the nominee entities with on this schedule for and and on the next schedule for and see infra p we have estimated the federal_income_tax liability of ahmed and of k m based on the stipulated income and expense amounts the amounts indicated on these two schedules for the estimated_tax liabilities are not binding on the parties who will have the opportunity to submit tax calculations pursuant to rule the reported amounts include the amounts reported on the tax returns filed with respondent and also amounts reported on the tax returns that were submitted either before or during trial but which were neither signed nor filed with respondent the collapsed gross_income taxable_income and tax_liabilities of ahmed and of the nominee entities as stipulated by the parties herein aggregated collapsed aggregated collapsed ahmed reported stipulated reported stipulated gross_income dollar_figure dollar_figure dollar_figure dollar_figure taxable_income big_number big_number big_number big_number tax_liability big_number big_number big_number big_number based on the above stipulated and for and the collapsed income and expense amounts the schedule below reflects our calculations of the dollar amounts of and the percentages for the understatements of gross_income of taxable_income and of estimated_tax liability that occurred on each of ahmed’s and federal_income_tax returns ahmed’s as stipulated as reported understatement understatement ahmed’s as stipulated as reported understatement understatement gross_income dollar_figure big_number dollar_figure taxable_income dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure ahmed’s collapsed as stipulated as reported understatement understatement dollar_figure big_number dollar_figure big_number dollar_figure big_number dollar_figure tax_liability dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure ahmed’s collapsed as stipulated as reported understatement understatement dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure based on the stipulated income and expense figures the schedule below reflects our calculation of the dollar amounts of and the percentages for the understatements of gross_income of taxable_income and of estimated_tax liability that occurred on each of k m’s and corporate federal_income_tax returns k m’s gross_income dollar_figure as stipulated as reported big_number understatement dollar_figure big_number understatement taxable_income dollar_figure big_number dollar_figure tax_liability dollar_figure big_number dollar_figure k m’s dollar_figure as stipulated big_number as reported understatement dollar_figure big_number understatement dollar_figure big_number dollar_figure dollar_figure big_number dollar_figure opinion respondent has the burden of proving by clear_and_convincing evidence that ahmed for and and that k m for and are liable for the civil_fraud penalty under sec_6663 sec_7454 rule b 767_f2d_618 9th cir affg tcmemo_1983_249 respondent also has the burden of proving by clear_and_convincing evidence that ahmed for fraudulently failed to timely file his individual federal_income_tax return sec_6651 for this purpose we consider the same factors under sec_6651 that are considered in imposing the fraud_penalty under sec_6663 102_tc_632 the general elements of tax_fraud that respondent must prove under sec_6663 and sec_6651 for each year for which fraud is asserted are an underpayment_of_tax and a specific intent to evade a tax known or believed to be owed 102_tc_596 56_tc_213 to establish fraudulent intent respondent must prove that a taxpayer intended to evade a tax known or believed to be owed by conduct intended to conceal mislead or prevent the collection of tax akland v commissioner supra pincite 252_f2d_56 9th cir to find tax_fraud against a corporation respondent is required to prove that the controlling individuals engaged in fraudulent conduct on behalf of the corporation 42_tc_358 affd 355_f2d_929 6th cir fraudulent intent is rarely established by direct evidence and various kinds of circumstantial evidence may be relied upon to establish fraudulent intent 796_f2d_303 9th cir affg tcmemo_1984_601 as we have stated generally the evidence of fraudulent intent must be gleaned by surveying the whole course of conduct of the taxpayer with respect to the transactions in question although fraud is never to be imputed or presumed its proof may depend to some extent upon circumstantial evidence stone v commissioner supra pincite the court_of_appeals for the ninth circuit has identified badges_of_fraud from which fraudulent intent may be inferred the nonexclusive list of badges_of_fraud includes understatement of income inadequate records failure_to_file tax returns implausible or inconsistent explanations of behavior concealing assets failure to cooperate with tax authorities engaging in illegal activities and dealing in large amounts of cash see 829_f2d_828 9th cir bradford v commissioner supra pincite baker v commissioner tcmemo_1991_340 affd without published opinion 9_f3d_1550 9th cir while the underreporting of income itself may be insufficient to support a finding of fraud repeated understatements in successive years when coupled with other circumstances showing an intent to conceal or misstate taxable_income present a basis on which the tax_court may properly infer fraud 262_f2d_727 9th cir affg in part and remanding in part 29_tc_279 consistent substantial understatements of income for several years is highly persuasive evidence of intent to defraud the government powell v granquist supra pincite if respondent establishes that any portion of an underpayment is attributable to fraud the entire underpayment is to be treated as attributable to fraud except with respect to any portion of the underpayment which the taxpayer establishes by a preponderance_of_the_evidence is not attributable to fraud sec_6663 ahmed individually and as president of k m for the years in issue grossly understated his and k m’s taxable_income and he significantly underpaid the federal_income_tax due measured both in dollars and in percentages for the years in issue ahmed underreported his and k m’s taxable_income by a cumulative total of dollar_figure and he underpaid his and k m’s federal_income_tax by an estimated cumulative total of dollar_figure representing understatements of taxable_income and underpayments of federal_income_tax for each year of percent to percent ahmed’s underreporting over a period of at least years of his and of k m’s taxable_income and the related underpayment of federal income taxes are persuasive evidence of ahmed’s fraudulent intent particularly combined with the unreported cash proceeds and the claimed business deductions relating to personal expenses further ahmed did not maintain adequate financial records relating to his business activities demonstrated by the failure to properly account for certain intercompany_transactions to record certain cash transactions and to properly report personal expenses paid out of corporate funds the federal_income_tax returns which ahmed filed for himself and for his nominee entities generally were filed late and a number were filed after respondent’s notices of deficiency were mailed to ahmed several of the nominee entity federal_income_tax returns were never filed with respondent ahmed did not file his individual federal_income_tax return until after respondent had determined ahmed’s liability for the fraudulent_failure_to_file penalty ahmed took affirmative steps to conceal from respondent his ownership of various assets ahmed repeatedly denied to respondent’s agent that he owned interests in the corporations nominally operating the pharmacies the clinics and the lab ahmed used other individuals’ names to perpetuate the concealment of his ownership of the nominee entities ahmed withheld from respondent’s agent information about ahmed’s personal and nominee entity bank accounts after the issuance of the notices of deficiency ahmed as determined by the district_court designed to place assets beyond the reach of the united_states ahmed failed to produce financial records requested by respondent and actively hindered respondent’s examination ahmed misrepresented facts to respondent’s agent including the cash sales generated by the businesses and his relationship to the nominee entities ahmed submitted various sham documents to respondent’s agent ahmed’s testimony lacked credibility and was replete with inconsistencies based on ahmed’s pattern of understating his and k m’s taxable_income and of underpaying his and k m’s federal_income_tax liabilities and the conduct described above we conclude that respondent has established by clear_and_convincing evidence that both ahmed and k m acted willfully and with specific intent to underpay their correct federal_income_tax due for each year in issue ahmed and k m have not established that any portion of the tax deficiencies is not attributable to fraud accordingly the entire individual and corporate federal_income_tax deficiencies as determined herein are subject_to the relevant fraud penalties under sec_6663 and sec_6651 we have considered all arguments made herein and to the extent not addressed we conclude that they are without merit or are irrelevant to reflect the foregoing decisions will be entered under rule appendix the schedule below sets forth the separate and the aggregated total gross_income taxable_income and tax_liabilities for and of ahmed and of his nominee entities as reported on the federal_income_tax returns that were filed with or submitted to respondent reported gross_income taxable_income tax_liability dollar_figure big_number dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number big_number big_number ahmed k m csm ck macca madina aml dollar_figure dollar_figure dollar_figure aggregated total ahmed dollar_figure big_number dollar_figure dollar_figure k m big_number big_number big_number csm ck big_number big_number big_number macca big_number big_number big_number madina big_number big_number big_number aml reem big_number big_number big_number arl big_number big_number big_number cl aggregated total dollar_figure dollar_figure dollar_figure no federal_income_tax return filed or submitted to respondent
